DETAILED ACTION
Claims 17-32 are pending. Claims 17-25, 27 and 30 are amended. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. [US Patent Application Publication 2015/0295784 A1; hereinafter “Kim”].
Regarding claim 17, Kim teaches an apparatus for providing information of an electric appliance, the apparatus comprising: a memory; a communication circuitry; and a processor configured to: 
(collect information on facilities provided - 0142) (facility devices - 0137), 
store the use information received a plurality of times as use history information, in the memory (write or store facility-related information - 0149), 
based on the use history information, identify a use pattern (control schedule) of the electric appliance (0183-0186), 
receive, through the communication circuitry (receive the status information - 0242), environment information of an area where the electric appliance is located (recognize a position at which the facility is installed in the control site – 0241, 0240), the environment information including temperature and humidity information of the area where the electric appliance is located (“The status data may include information on an indoor temperature…. and on an inside temperature …” – 0207)  (“status data may include humidity, a flow rate as well as a current temperature.” –208) (“…may display status information (current temperature, humidity, operation mode, etc.) of the facility received from the facilities”. – 0224),
based on the use pattern and the temperature and humidity information of the area where the electric appliance is located (for another example, failure may be determined when various status information received from the facilities are out of preset normal reference range values” – 0264),  
identify whether a condition for setting a function of the electric appliance is satisfied (indoor unit is not operated - 0244) (determine whether or not relevant facility is abnormal or a cause of failure - 0264), and 
(change control settings for each device - 0179) (transmit a control command to control the facility – 0312).

Regarding claim 18, Kim teaches the function set in the electric appliance comprises a function for saving an energy (control energy or power consumption - 0134).

Regarding claim 19, Kim teaches obtain current state information (status data) of the electric appliance, the current state information comprising current state information of a part included in the electric appliance (0206-0209).

Regarding claim 20, Kim teaches the current state information of the part corresponds to information obtained by at least one sensor included in the electric appliance (temperature/humidity sensor – 0100, 0101, 0149).

Regarding claim 21, Kim teaches identify a first state to which a current state of the part included in the electric appliance is expected to transition and a transition time from the current state to the first state (operation sate – 0072, 0176) (abnormal state passes a threshold time period – 0213).

(generate an alarm – 0278, 0353).

Regarding claim 23, Kim teaches the alarm information comprises a remaining use time of the part included in the electric appliance (generate an alarm – 0278, 0353).

Regarding claim 24, Kim teaches analyze a life cycle corresponding to the use pattern based on the use information of the electric appliance received from the electric appliance (0183-0186).

Regarding claim 25, Kim teaches a method for providing information of an electric appliance at an apparatus, the method comprising: 
obtain use information of the electric appliance (collect information on facilities provided - 0142) (facility devices - 0137); 
storing the use information received a plurality of times as use history information, in a memory (write or store facility-related information - 0149); 
based on the use history information, identifying a use pattern (control schedule) of the electric appliance (0183-0186); 
receiving, through the communication circuitry (receive the status information - 0242), environment information of an area where the electric appliance is located (recognize a position at which the facility is installed in the control site – 0241, 0240), the environment information including temperature and humidity information of the area where the electric appliance is located (“The status data may include information on an indoor temperature…. and on an inside temperature …” – 0207)  (“status data may include humidity, a flow rate as well as a current temperature.” –208) (“…may display status information (current temperature, humidity, operation mode, etc.) of the facility received from the facilities”. – 0224);
based on the use pattern and the temperature and humidity information of the area where the electric appliance is located (for another example, failure may be determined when various status information received from the facilities are out of preset normal reference range values” – 0264), identifying whether a condition for setting a function of the electric appliance is satisfied (indoor unit is not operated - 0244) (determine whether or not relevant facility is abnormal or a cause of failure - 0264); and 
in response to satisfying the condition for setting the function of the electric appliance, providing a control signal for adjusting a function set in the electric appliance (change control settings for each device - 0179) (transmit a control command to control the facility – 0312).

Regarding claim 26, Kim teaches the function set in the electric appliance comprises a function for saving an energy (control energy or power consumption - 0134).

(status data) of the electric appliance, the current state information comprising current state information of a part included in the electric appliance (0206-0209).

Regarding claim 28, Kim teaches the current state information of the part corresponds to information obtained by at least one sensor included in the electric appliance (temperature/humidity sensor – 0100, 0101, 0149).

Regarding claim 29, Kim teaches identifying a first state to which a current state of the part included in the electric appliance is expected to transition and a transition time from the current state to the first state (operation sate – 0072, 0176) (abnormal state passes a threshold time period – 0213).

Regarding claim 30, Kim teaches providing alarm information, to an electronic device, if the transition time is less than a preset time (generate an alarm – 0278, 0353).

Regarding claim 31, Kim teaches the alarm information comprises a remaining use time of the part included in the electric appliance (generate an alarm – 0278, 0353).

(0183-0186).



Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.

Applicant argues that Kim does not disclose “the environment information including temperature and humidity information of the area where the electric appliance is located" as recited in claims 17 and 25 (see page 11, second and third paragraph of the response).
In response, the Examiner respectfully disagrees and indicates Kim describes the environment information can include temperature and humidity information. “for another example, failure may be determined when various status information received from the facilities are out of preset normal reference range values” – see paragraph 0264.  “The status data may include information on an indoor temperature…. and on an inside temperature …” – see paragraph 0207. “status data may include humidity, a flow rate as well as a current temperature.” – see paragraph 208. “…may display status information (current temperature, humidity, operation mode, etc.) of the facility received from the facilities”. – see paragraph 0224. At least for these reasons, Kim therefore meets the above limitations as claimed.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hieda et al. (US Patent Application Publication 2015/0253364 A1) discloses an electric household appliance remote monitoring system including a smart tap to which one or two or more power plugs of electric equipment can be inserted, an electric household appliance incorporating a smart tap function, and a server is provided. The server has a function of judging an operation state of each piece of connected electric equipment.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862